Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “linear x-axis movement” and “linear y-axis movement”. However, claims 1 and 4 fail to include any structural detail of the x and y directions. Claim 5 further recites “rotationally z-axis movement”. However, claim 4 fails to recite any structural recitation as to which direction is the x, y or z. Thus, claims 4-5 are indefinite. 

Claim 13 recites the limitation "the rigid intermediate stage" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-5, 7 and 13 will be examined as best understood by the Examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 14, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al (US20080017942).
Regarding claim 1, Kosaka et al teaches a multi-axis MEMS assembly comprising (see figures 2-4, 6 and 7):

an in-plane MEMS actuator (actuator on sides and underneath image sensor or first story actuator), and an out-of-plane MEMS actuator (actuators between the fixed substrates and the die frame or second story actuator)-paragraphs 58 and 70; see figure 3 for example); and
an optoelectronic device (image sensor (16a, 16) and lenses (4 and 41)) coupled to the micro-electrical-mechanical system (MEMS) actuator (100/110);
wherein the out-of-plane MEMS actuator (303,304,306) includes a multi-morph piezoelectric actuator (304,303-figure 7 embodiment; paragraphs 76-81).
Kosaka et al teaches the actuator structure can be multi-level where the actuators are between the image sensor and fixed frame, and the actuators are between the fixed substrate and die frame (paragraph 58).  Paragraph 72 also teaches constructing a two story actuator for providing a two dimensional movement structure. In figure 7, Kosaka teaches the actuator structure are piezoelectric structures (paragraphs75-76) configured to translate the image sensor in the direction of arrow 6.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a two 
Regarding claim 2, the multi-axis MEMS assembly of claim 1 wherein:
the optoelectronic device (image sensor (16a, 16) and lenses (4 and 41)) is coupled (via electrical connections) to the in-plane MEMS actuator; and the in-plane MEMS actuator is coupled to the out-of-plane MEMS actuator (via fixed substrate and electrical connection-paragraphs 15 and 30).
Regarding claim 3, the multi-axis MEMS assembly of claim 1 wherein the in-plane MEMS actuator is an image stabilization actuator (shake correction –paragraph 26 and 28).
Regarding claim 4, the multi-axis MEMS assembly of claim 1 wherein the in-plane MEMS actuator is configured to provide linear X-axis movement and linear Y-axis movement (see paragraphs 58 and 70).
	Regarding claim 7, the multi-axis MEMS assembly of claim 1 wherein the out-of-plane MEMS actuator is configured to provide linear Z-axis movement (see paragraph 58 and 70).
Regarding claim 8, the multi-axis MEMS assembly of claim 1 wherein the multi-morph piezoelectric actuator (303, 304,306) includes a bending piezoelectric actuator (paragraphs 76 and 79).

Regarding claim 10, the multi-axis MEMS assembly of claim 9 wherein the multi-morph piezoelectric actuator further includes: a rigid frame (301) assembly (see figure 7).
Regarding claim 11, the multi-axis MEMS assembly of claim 10 wherein the multi-morph piezoelectric actuator further includes: at least one deformable piezoelectric portion (303,304) configured to couple (via 306) the moveable stage (302) to the rigid frame (301) assembly (see figure 7).
Regarding claim 12, the multi-axis MEMS assembly of claim 1 wherein the multi-morph piezoelectric actuator further includes: a rigid intermediate (306) stage.
Regarding claim 14, Kosaka et al teaches a multi-axis MEMS assembly comprising (see figures 2-4, 6 and 7):
a micro-electrical-mechanical system (MEMS) actuator(100/110) configured to provide linear three-axis movement (left side translation, right side translation, up translation and down translation-paragraphs 58 and 70), the micro-electrical-mechanical system (MEMS) actuator including:

an optoelectronic device (image sensor (16a, 16) and lenses (4 and 41)) coupled to the micro-electrical-mechanical system (MEMS) actuator (100/110);
wherein the out-of-plane MEMS actuator (303,304,306) includes a multi-morph piezoelectric actuator (304,303-figure 7 embodiment; paragraphs 76-81);
the optoelectronic device (image sensor (16a, 16) and lenses (4 and 41)) is coupled (via electrical connections) to the in-plane MEMS actuator; and the in-plane MEMS actuator is coupled to the out-of-plane MEMS actuator (via fixed substrate and electrical connection-paragraphs 15 and 30).
Kosaka et al teaches the actuator structure can be multi-level where the actuators are between the image sensor and fixed frame, and the actuators are between the fixed substrate and die frame (paragraph 58).  Paragraph 72 also teaches constructing a two story actuator for providing a two dimensional movement structure. In figure 7, Kosaka teaches the actuator structures are piezoelectric structures (paragraphs75-76) configured to translate the image sensor in the direction of arrow 6.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a two 
Regarding claim 15, the multi-axis MEMS assembly of claim 1 wherein the in-plane MEMS actuator is an image stabilization actuator (shake correction –paragraph 26 and 28).
Regarding claim 17, the multi-axis MEMS assembly of claim 1 wherein the multi-morph piezoelectric actuator (303, 304,306) includes a bending piezoelectric actuator (paragraphs 76 and 79).
Regarding claim 18, Kosaka et al teaches a multi-axis MEMS assembly comprising (see figures 2-4, 6 and 7):
a micro-electrical-mechanical system (MEMS) actuator(100/110) configured to provide linear three-axis movement (left side translation, right side translation, up translation and down translation-paragraphs 58 and 70), the micro-electrical-mechanical system (MEMS) actuator including:
an in-plane MEMS actuator (actuator on sides and underneath image sensor or first story actuator), and an out-of-plane MEMS actuator (actuators between the fixed substrates and the die frame or second story actuator)-paragraphs 58 and 70; see figure 3 for example); and
an optoelectronic device (image sensor (16a, 16) and lenses (4 and 41)) coupled to the micro-electrical-mechanical system (MEMS) actuator (100/110);

a moveable stage (302) configured to be affixed to the in-plane MEMS actuator (via electrical connection and fixed substrate; see figures 3 and 7).
a rigid frame (301) assembly (see figure 7).
at least one deformable piezoelectric portion (303,304) configured to couple (via 306) the moveable stage (302) to the rigid frame (301) assembly (see figure 7).
Kosaka et al teaches the actuator structure can be multi-level where the actuators are between the image sensor and fixed frame, and the actuators are between the fixed substrate and die frame (paragraph 58).  Paragraph 72 also teaches constructing a two story actuator for providing a two dimensional movement structure. In figure 7, Kosaka teaches the actuator structure are piezoelectric structures (paragraphs75-76) configured to translate the image sensor in the direction of arrow 6.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a two story or multilayer piezoelectric structure using MEMs technology to provide two dimensional movement of the image sensor.
.
Claims 1, 2, 4-6, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BA-TIS et al (US20170180619) in view of Kosaka et al (US20080017942).
Regarding claim 1, BA-TIS et al teaches a multi-axis MEMS assembly comprising:
a micro-electrical-mechanical system (MEMS) actuator (100) configured to provide linear three-axis movement (paragraph 5), the micro-electrical-mechanical system (MEMS) actuator including:
an in-plane MEMS actuator (123), and an out-of-plane MEMS actuator; and
an optoelectronic device (310/340,800/820 and lens barrel)-see figures 1 and 1) coupled to the micro-electrical-mechanical system (MEMS) actuator;
wherein the out-of-plane MEMS actuator includes a multi-morph piezoelectric actuator.
However, BA-TIS fails to specifically disclose an out of plane MEMS actuator wherein the out-of-plane MEMS actuator includes a multi-morph piezoelectric actuator.

 In the same field of endeavor, Kosaka et al teaches a multi-axis MEMS assembly comprising (see figures 2-4, 6 and 7):
a micro-electrical-mechanical system (MEMS) actuator(100/110) configured to provide linear three-axis movement (left side linear translation, right side linear translation, up linear translation and down linear translation-paragraphs 58 and 70), the micro-electrical-mechanical system (MEMS) actuator including:
an in-plane MEMS actuator (actuator on sides and underneath image sensor or first story actuator), and an out-of-plane MEMS actuator (actuators between the fixed substrates and the die frame or second story actuator)-paragraphs 58 and 70; see figure 3 for example); and
an optoelectronic device (image sensor (16a, 16) and lenses (4 and 41)) coupled to the micro-electrical-mechanical system (MEMS) actuator (100/110);
wherein the out-of-plane MEMS actuator (303,304,306) includes a multi-morph piezoelectric actuator (304,303-figure 7 embodiment; paragraphs 76-81); 
Kosaka et al teaches the actuator structure can be multi-level where the actuators are between the image sensor and fixed frame, and the actuators are between the fixed substrate and die frame (paragraph 58).  Paragraph 72 also teaches constructing a two story actuator for providing a two dimensional movement structure. In figure 7, Kosaka teaches the actuator structure are piezoelectric structures (paragraphs75-76) configured to translate the image sensor 
Regarding claim 2, BA-TIS teaches the multi-axis MEMS assembly of claim 1 wherein: the optoelectronic device (image sensor and lenses) is coupled (via electrical connections) to the in-plane MEMS actuator. 
However, BA-TIS failed to specifically disclose the in-plane MEMS actuator is coupled to the out-of-plane MEMS actuator.
In the same field of endeavor, Kosaka teaches an in-plane MEMS actuator (actuator on sides and underneath image sensor or first story actuator), and an out-of-plane MEMS actuator (actuators between the fixed substrates and the die frame or second story actuator)-paragraphs 58 and 70; see figure 3 for example); and
an optoelectronic device (image sensor (16a, 16) and lenses (4 and 41)) coupled to the micro-electrical-mechanical system (MEMS) actuator (100/110);
wherein the out-of-plane MEMS actuator (303,304,306) includes a multi-morph piezoelectric actuator (304,303-figure 7 embodiment; paragraphs 76-81);
the optoelectronic device (image sensor (16a, 16) and lenses (4 and 41)) is coupled (via electrical connections) to the in-plane MEMS actuator; and the in-plane MEMS actuator is coupled to the out-of-plane MEMS actuator (via fixed substrate and electrical connection-paragraphs 15 and 30). 
Again, Kosaka et al teaches the actuator structure can be multi-level where the actuators are between the image sensor and fixed frame, and the actuators are between the fixed substrate and die frame (paragraph 58).  Paragraph 72 also teaches constructing a two story actuator for providing a two dimensional movement structure. In figure 7, Kosaka teaches the actuator structures are piezoelectric structures (paragraphs75-76) configured to translate the image sensor in the direction of arrow 6.  
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a two story or multilayer piezoelectric structure using MEMs technology that are connected to each other to provide two dimension movement of the image sensor. 
Regarding claims 4-5, BA-TIS-Kosaka combination teaches two dimensional linear movement (see paragraph 58 and 70 of Kosaka) and 2 degrees of tilt (rotation- paragraph 5 of BA-TIS). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include MEMs actuators to provide linear and tilt/rotational movement for focus and/or shake correction.

Regarding claim 14, see Examiner’s notes in claim 2 above. 
Regarding claim 16, see Examiner’s notes in claim 6 above. 
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ALICIA M HARRINGTON/                                                                        Primary Examiner, Art Unit 2872                                                                                                                                

AMH